Exhibit 10.1

ALNYLAM PHARMACEUTICALS, INC.

Form of

Nonstatutory Stock Option Agreement

Non-Plan Inducement Grant

1. Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on             , 20[    ] (the “Grant Date”) to
[                    ], an [employee], [consultant], [director] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein, a total of [                ] shares (the “Shares”) of common
stock, $00.01 par value per share, of the Company (“Common Stock”) at
$[        ] per Share. This option has been granted pursuant to an exception
under Rule 5635(c)(4) of the NASDAQ Stock Market Rules, is not issued under the
Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”) and does
not reduce the share reserve under the Plan. However, for purposes of
interpreting the applicable provisions of this option, the terms and conditions
of the Plan (other than those applicable to the share reserve) shall govern and
apply to this option as if such option had actually been issued under the
Plan. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on [                    ] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”). Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2. Vesting Schedule.

[This option will become exercisable (“vest”) as to 25% of the original number
of Shares on the first anniversary of the Grant Date and as to an additional
6.25 % of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Grant Date until the
fourth anniversary of the Grant Date.] Notwithstanding the foregoing, this
option will become fully exercisable in the event the Participant dies prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” as specified in Section
3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an [employee, officer or director of], or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that termination for Cause was
warranted.

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

- 2 -



--------------------------------------------------------------------------------

5. Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.

6. Provisions of the Plan.

As set forth above, this option is not granted pursuant to the Plan. Instead,
this option is granted as an inducement grant pursuant to Rule 5635(c)(4) of the
NASDAQ Stock Market Rules. However, for purposes of interpreting the provisions
of this option, the terms and conditions of the Plan (other than those
applicable to the share reserve) shall govern and apply to this option as if
such option had actually been issued under the Plan. The Participant has been
furnished a copy of the Plan with this option.

7. Data Privacy Consent. In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of this Agreement (the “Relevant Information”). By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Participant shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ALNYLAM PHARMACEUTICALS, INC. By:  

 

  Name:  

 

  Title:  

 

 

- 3 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable. The undersigned hereby acknowledges receipt
of a copy of the Company’s Amended and Restated 2009 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

 

 

 

 

 

- 4 -